PER CURIAM.
The appellant, Benjamin Chisholm, appeals from the summary denial by the court of his motion to vacate, pursuant to Fla.R. Crim.P. 1.850, 33 F.S.A.
He alleged that he was improperly induced and pursuaded by his court appointed counsel to plead guilty to the charge of rape. The record on appeal reveals that the appellant was questioned thoroughly and at length concerning the voluntariness of his plea of guilty at the time of its entry and the trial judge, in the order denying the motion to vacate, found that the record before him refuted the allegations contained in the motion and that the appellant was fully aware of all the circumstances and consequences of entering the plea of guilty. We agree.
The order herein appealed is affirmed upon the authority of State v. Weeks, Fla. 1964, 166 So.2d 892; Lee v. State, Fla.App. 1967, 204 So.2d 245; Richardson v. State, Fla.App. 1967, 202 So.2d 137; and Thomas v. State, Fla.App.1967, 201 So.2d 834. Accord, Moore v. Wainwright, 401 F.2d 525 (5th Cir.1968); Plaster v. United States, 381 F.2d 578 (5th Cir.1967).
Affirmed.